Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunnigan (US 4,786,056) in view of Frank et al (US 5,088,737).

Claim 1:  The combination of Dunnigan & Frank teaches a method of producing a desired random number outcome sequence including two identical sets of only three random numbers, duality sequence, comprising: 
Dunnigan Figure 1); 
wherein the container enclosures are transparent clear and identical to each other(-As modified- Dunnigan Abstract; Figure 1); 
providing a number of balls substantially greater than six total balls, each container enclosure separately holding exactly the same predetermined number of balls, and each of the balls in the first container being marked with a predetermined numerical sequence, and each of the balls in the second container being marked with the exact same numerical sequence as the first container(-Wherein the enumerated balls are numbered 1-44- Dunnigan Figure 1; Col 2:54-3:6), 
mixing the balls in each of the first and second containers(-As modified- Dunnigan Abstract; Figure 1), 
randomly withdrawing only three of the balls from each of the containers so as to produce a first half part consisting of three of the balls withdrawn from the first container with marked numbers (-Three selected balls shown in the tube Element 20 of figure 1- Dunnigan Figure 1; Col 5:30-64) and a second half part consisting of three of the balls withdrawn from the second container with marked numbers(-Three selected balls shown in the tube Element 20 of figure 1 & as modified- Dunnigan Figure 1; Col 5:30-64)
and combining together the numbers from the three balls withdrawn from the first container and the numbers from the three balls withdrawn from the second container to produce a desired single duality random number output Frank Figures 1, 5; Elements 281-3 Col 2:62-3:34, 3:5-10; 4:10-23), wherein any one or all of the first three numbers of the produced output sequence may be the same as the second three numbers of the produced output sequence (-implicit to the selection of numbers from two distinct but similarly enumerated pools that selected numbers from the first and second set may respectively match).
	Dunnigan teaches the random number generator for generating a random number sequence of a defined length as cited herein above.  While Dunnigan does not explicitly teach duplication the random number generation device to provide a first and second random number generation device, in an analogous disclosure Frank teaches that the duplication of random number generation devices was known at the time of invention (Frank Figures 1, 5; Elements 281-3 Col 2:62-3:34, 3:5-10; 4:10-23).  It would have been obvious to one of ordinary skill in the art at the applicant’s earliest effective filing date to have duplicated the random number generation device of Dunnigan to provide a first and second component of a random outcome because Frank teaches that this configuration was known, it would represent the mere duplication of the  random number generator of Dunnigan represents the obvious mere duplication of parts as defined by MPEP 2144.04.VI..B and would have provided the benefit of enabling players to generate twice the amount of random numbers than a singular machine could produce over a defined time period.

4: In addition to the above, the combination of Dunnigan & Frank teaches a method of producing a desired random number outcome sequence according to claim 1; wherein the numbered balls of the first and second container enclosures are individually and sequentially marked with one of the following numerical sequences: 1-36, 1-39, 1- 44, and 1-48, so as to provide a predetermined limited number of said marked balls subsequently withdrawn from each of the first and second containers, in a random manner, to produce the desired random number outcome (-Wherein the enumerated balls are numbered 1-44- Dunnigan Figure 1; Col 2:54-3:6).  

Claim 7: In addition to the above, the combination of Dunnigan & Frank teaches a method of producing a desired random number outcome sequence according to claim 1, whereby the first part numerical sequence and the second part numerical sequence, combined, have the absolute mathematical probability and physical possibility of producing a desired single whole random number output sequence, comprised of one of: three pairs: two pairs and two singles: one pair and four singles, and six singles. (The defined outcomes represent mathematical properties that are implicit to the outcomes generated by drawing two sets of 3 numbers from two independent duplicated sequence of numbers and are accordingly present in the combination of Dunnigan & Frank as presented herein above).

9: In addition to the above, the combination of Dunnigan & Frank teaches a method of producing a desired random number outcome sequence according to claim 1. wherein withdrawn balls are utilised in tandem concert to produce a desired final outcome random single sequence, which may be comprised of one of: three pairs of indicia, two pairs and two singles, one pair and four singles, and six singles (The defined outcomes represent mathematical properties that are implicit to the outcomes generated by drawing two sets of 3 numbers from two independent duplicated sequence of numbers and are accordingly present in the combination of Dunnigan & Frank as presented herein above).

Claim 13: In addition to the above, the combination of Dunnigan & Frank teaches a method of producing a desired random number sequence according to claim 1, wherein the marked balls include one of the sequence variations: 1-36, 1-39, and 1-44 (-Wherein the enumerated balls are numbered 1-44- Dunnigan Figure 1; Col 2:54-3:6).  


Claims 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dunnigan (US 4,786,056) Frank et al (US 5,088,737) in view of Frank et al (US 5,088,737)  as applied to at least claims 1, 4, 7, 9, and 13 above, and further in view of Bozeman (US 2007/0077982).

10: The combination of Dunnigan, Frank, and Bozeman teaches a method of producing a desired random number outcome sequence according to claim 7, further comprising: providing a 5player entry/participation card; wherein the card displays two identical numbered boxes set side by side reflecting the duplicated indicia ball sequence associated with the applied variation (Bozeman Figure 1).  
		While the combination of Dunnigan & Frank is silent regarding the inclusion of a player entry/participation card including the particular arrangement of numbered boxes thereon, in a related invention Bozeman teaches this feature (Bozeman Figure 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to have included the player entry/participation card including the display of multiple set of identical numbers as taught by Bozeman, in the combination of Dunnigan & Frank in order to provide an entry ticket reflective of the wagering selections available.

10 Claim 11: The combination of Dunnigan, Frank, and Bozeman teaches a method of producing a desired random number outcome sequence according to claim 7, further comprising: providing a player entry/participation card; wherein the card displays a single numbered box (Bozeman Figure 1).
While the combination of Frank, Dunnigan, and Bozeman does not describe the particular arrangement of indicia on the card such that the numbers are “set out in immediately adjacent pairs; reflecting the duplicated indicia ball 15sequence associated with the applied variation.”  This arrangement of indicia however is understood to represent printed matter with absent a structural or 

Claim 14:  The combination of Dunnigan, Frank, and Bozeman teaches a method of producing a desired random number outcome sequence-including two identical sets of only three random numbers, duality sequence, comprising: 
providing a first, and a second, enclosed containe (-As modified- Dunnigan Figure 1)r; 
wherein the container enclosures are transparent clear and identical to each other (-As modified- Dunnigan Abstract; Figure 1); 
providing a number of balls substantially greater than six total balls, each container enclosure separately holding exactly the same predetermined number of balls, and each of the balls in the first container being marked with a predetermined numerical sequence, and each of the balls in the second container being marked with the exact same numerical sequence as the first container (-Wherein the enumerated balls are numbered 1-44- Dunnigan Figure 1; Col 2:54-3:6),, 
mixing the balls in each of the first and second containers (-As modified- Dunnigan Abstract; Figure 1), 
randomly withdrawing only three of the balls from each of the containers so as to produce a first half part consisting of only three of the balls withdrawn from the first container with marked numbers (-Three selected balls shown in the tube Element 20 of figure 1- Dunnigan Figure 1; Col 5:30-64)  and a second half Dunnigan Figure 1; Col 5:30-64)
combining together the corresponding numbers from the three balls withdrawn from the first container and the corresponding numbers from the three balls withdrawn from the second container to produce a desired single duality random number output sequence (Frank Figures 1, 5; Elements 281-3 Col 2:62-3:34, 3:5-10; 4:10-23), wherein any one or all of the first three numbers of the produced output sequence may be the same as the second three numbers of the produced output sequence (-implicit to the selection of numbers from two distinct but similarly enumerated pools that selected numbers from the first and second set may respectively match); and 
providing a player entry/participation card(Bozeman Figure 1).; 
wherein the card displays two identical numbered boxes set side by side reflecting the combined duplicated indicia ball sequence indicated by the three balls withdrawn from the first and second containers(Bozeman Figure 1)., 
the player entry/participation card allowing the player to select one sequence from the following four sequences: three pairs, two pairs and two singles, one pair and four singles, and six singles(-Wherein the player may select duplicate or non-duplicate numbers between the selectable options-Bozeman Figure 1).  
Dunnigan teaches the random number generator for generating a random number sequence of a defined length as cited herein above.  While Dunnigan  (Frank Figures 1, 5; Elements 281-3 Col 2:62-3:34, 3:5-10; 4:10-23).  IT would have been obvious to one of ordinary skill in the art at the applicant’s earliest effective filing date to have duplicated the random number generation device of Dunnigan to provide a first and second component of a random outcome because Frank teaches that this configuration was known, it would represent the mere duplication of the  random number generator of Dunnigan represents the obvious mere duplication of parts as defined by MPEP 2144.04.VI..B and would have provided the benefit of enabling players to generate twice the amount of random numbers than a singular machine could produce over a defined time period.
While the combination of Dunnigan & Frank is silent regarding the inclusion of a player entry/participation card including the particular arrangement of numbered boxes thereon, in a related invention Bozeman teaches this feature (Bozeman Figure 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to have included the player entry/participation card including the display of multiple set of identical numbers as taught by Bozeman, in the combination of Dunnigan & Frank in order to provide an entry ticket reflective of the wagering selections available.


15:  The combination of Dunnigan, Frank, and Bozeman teaches a method of producing a desired random number outcome sequence including two identical sets of only three random numbers, duality sequence, comprising: 
providing a first, and a second, enclosed container (-As modified- Dunnigan Figure 1); 
wherein the container enclosures are transparent clear and identical to each other (-As modified- Dunnigan Abstract; Figure 1); 
providing a number of balls substantially greater than six total balls, each container enclosure separately holding exactly the same predetermined number of balls, and each of the balls in the first container being marked with a predetermined numerical sequence, and each of the balls in the second container being marked with the exact same numerical sequence as the first container (-Wherein the enumerated balls are numbered 1-44- Dunnigan Figure 1; Col 2:54-3:6),
mixing the balls in each of the first and second containers (-As modified- Dunnigan Abstract; Figure 1),
randomly withdrawing only three of the balls from each of the containers so as to produce a first half part consisting of only three of the balls withdrawn from the first container with marked numbers (-Three selected balls shown in the tube Element 20 of figure 1- Dunnigan Figure 1; Col 5:30-64) and a second half part consisting of only three of the balls withdrawn from the second container with marked numbers (-Three selected balls shown in the tube Element 20 of figure 1 & as modified- Dunnigan Figure 1; Col 5:30-64),
Frank Figures 1, 5; Elements 281-3 Col 2:62-3:34, 3:5-10; 4:10-23), wherein any one or all of the first three numbers of the produced output sequence may be the same as the second three numbers of the produced output sequence (-implicit to the selection of numbers from two distinct but similarly enumerated pools that selected numbers from the first and second set may respectively match); and 
providing a player entry/participation card; 
wherein the card displays a single numbered box, set out in immediately adjacent pairs reflecting the combined duplicated indicia ball sequence indicated by the three balls withdrawn from the first and second containers(Bozeman Figure 1), 
the player entry/participation card allowing the player to select one sequence from the following four sequences: three pairs, two pairs and two singles, one pair and four singles, and six singles(-Wherein the player may select duplicate or non-duplicate numbers between the selectable options-Bozeman Figure 1).  
While the combination of Dunnigan & Frank is silent regarding the inclusion of a player entry/participation card including the particular arrangement of numbered boxes thereon, in a related invention Bozeman teaches this feature (Bozeman Figure 1).  It would have been obvious to one of ordinary skill in the art 
Dunnigan teaches the random number generator for generating a random number sequence of a defined length as cited herein above.  While Dunnigan does not explicitly teach duplication the random number generation device to provide a first and second random number generation device, in an analogous disclosure Frank teaches that the duplication of random number generation devices was known at the time of invention (Frank Figures 1, 5; Elements 281-3 Col 2:62-3:34, 3:5-10; 4:10-23).  IT would have been obvious to one of ordinary skill in the art at the applicant’s earliest effective filing date to have duplicated the random number generation device of Dunnigan to provide a first and second component of a random outcome because Frank teaches that this configuration was known, it would represent the mere duplication of the  random number generator of Dunnigan represents the obvious mere duplication of parts as defined by MPEP 2144.04.VI..B and would have provided the benefit of enabling players to generate twice the amount of random numbers than a singular machine could produce over a defined time period.

While the combination of Frank, Dunnigan, and Bozeman does not describe the particular arrangement of indicia on the card such that the numbers are “set out in immediately adjacent pairs; reflecting the duplicated indicia ball .

Response to Arguments
Applicant's arguments filed March 1st, 2021 have been fully considered but they are not persuasive. 
Commencing on page 8 of the above dated response the Applicant proposes the following features would support the separation of the claimed invention from the prior art of record:
(1) That the claims as amendment are directed to the drawing consisting of 3 balls per container (Applicant’s remarks bridging pages 8 and 9);
(2) That the drawing of exactly 3 balls from two containers provide for a unique combination of resulting elements comprising of upto 3 duplicative elements (Applicant’s remarks of page 9);
(3)  That the prior art of reference of Frank does not teach the presentation of two identical sets of only three random numbers and the use of a player card(Applicant’s remarks bridging pages 9 and 10);
(4) That the prior art of reference of Dunnigan does not teach the use of exactly 3 balls from each of two containers (Applicant’s remarks of page 10);

(6) That the prior art as previously applied fails to teach the player selected sequence to be selected from the four sequences of  Three pairs, two pairs and two singles, one pair and four singles, or six singles(Applicant’s remarks bridging pages 11 and 12).

In response to the arguments identified above, the following is respectively noted:
(1)(a) The primary reference of Dunnigan explicitly discloses the selection of 3 balls as shown in figure 1 and accordingly the rejection of record has been updated to reflect the same in view of the applicant presented amendments ( Dunnigan Abstract; Figure 1);
 (2)(a) The unique arrangements of drawn numbers is determined by virtue of drawing 3 numbers from two commonly numbered sets of numbers as defined by mathematical relationship and inherent to the combination as applied as it reflects the same selection of 3 numbers from two commonly numbered sets;
(3)(a)  The rejection of record notes that it would have been obvious to have duplicated the random number selection of 3 balls from a container of balls as taught by Dunnigan at least because such would have represented the mere duplication of parts, and would have been further obvious in view of the teaching of Frank.  While the prior 
(4)(a) The rejection of record notes that it would have been obvious to have duplicated the random number selection of 3 balls from a container of balls as taught by Dunnigan at least because such would have represented the mere duplication of parts, and would have been further obvious in view of the teaching of Frank; 
(5)(a) The prior art of Bozeman teaches the selection of numbered pairs from a plurality of single boxes as applied herein above while limitations concerning the presented configuration of boxes are noted as representing printed matter that is respectfully not sufficient distinguish the claimed invention as proposed; and
(6) The four sequences of  three pairs, two pairs and two singles, one pair and four singles, or six singles by virtue of teaching define every outcome of selecting 3 numbers respectively from each of two commonly numbered sets hence the prior art teachings as applied and defining 3 numbers respectively from each of two commonly numbered sets would implicitly be limited to these outcomes.  
In view of the preceding the rejection of claims is respectfully maintained as presented herein above

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715